





CITATION: R. v. Blais, 2011 ONCA 133



DATE: 20110216



DOCKET: C51761



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Ryan Gerald Blais



Appellant



Crystal Tomusiak, for the appellant



Holly Loubert, for the respondent



Heard: February 15, 2011



On appeal from the sentence imposed
          on October 1, 2009 by Justice Gisele M. Miller of the Superior Court of
          Justice, sitting without a jury.



APPEAL BOOK ENDORSEMENT



[1]

The appellant has served the custodial portion of his sentence.  Thus,
    the only issue on the appeal is whether a three-year term of probation is
    excessive.  In our view, it is not.

[2]

In the light of the appellants extensive record, and the rehabilitative
    objective of a probation order, a three-year term is appropriate.  At the
    sentencing hearing, the appellant expressed his intent to turn his life
    around.  We view the probation order as promoting his ability to do so.

[3]

Leave to appeal sentence is granted, but the appeal is dismissed.


